COURT OF APPEALS FOR THE
                                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                   01-15-01027-CV
Style:                          In re Callie Sheard


Date motion filed*:             December 29, 2015
Type of motion:                 Motion to Extend Time for Filing of Response of Real Parties in Interest Ronald O’Dell
                                and Judy O’Dell
Party filing motion:            Real Parties in Interest
Document to be filed:           Response

If motion to extend time:
         Original due date:                            December 22, 2015
         Number of previous extensions granted:                  0      Current Due date:
         Date Requested:                               December 30, 2015

Ordered that motion is:

                 Granted
                  If document is to be filed, document due: December 30, 2015
                           The Court will not grant additional motions to extend time absent extraordinary circumstances.
                 Denied
                 Dismissed (e.g., want of jurisdiction, moot)
                 Other: _____________________________________




Judge’s signature: _/s/ Russell Lloyd
                    Acting individually


Date: December 30, 2015